DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, while being enabling for the process of claim 1 to provide ethylene polymer compositions with 2nd to 9th densities listed in Table 2 of the specification, does not reasonably provide enablement for the densities of 0.9185 and .9201.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follestad et al. (US 6,610,799) for the same rationale as set forth in the previous Office Action mailed November 10, 20.
Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered, the rejections under 35 USC 112 are withdrawn in view of the claim amendments, however, the rejections under 35 USC 102 are maintained.
Applicant argues:
--Follestad is silent as to a catalyst supply system or process for producing a polymer having a broad molecular weight distribution and a broad composition distribution, as required by amended claim 1, and similarly required by amended independent claim 15.--  

Applicant further asserts, 
--The Office points to Pol test no 11649 of Follestad, and notes Complex A and Complex B used in that example. The Office asserts Complex A is used for lower comonomer incorporation and Complex B is used for higher comonomer incorporation, but Applicant can find no discussion of the comonomer incorporation of these catalysts, let alone their respective comonomer incorporation activity when both catalysts are employed together, which would not necessarily be the same as when either is employed alone. Instead, Follestad’s examples, per its description, focus on the overall polymer product properties, but not comonomer distribution within or among the various polymer chains forming the overall product.—

On the contrary, Follestad expressly discloses a binary ethylene polymer composition with broad molecular weight distribution and composition distribution as demonstrated in Fig. 1 and the data listed in Pol test no Table of column 5-16.  Pol test no 11639 shows that the ethylene copolymerization conducted in the presence of Complex A (nBuCp)2ZrCl2) alone provides low molecular weight (LMW) ethylene polymer with Mw of 50000, Mw/Mn of 3 and density of 956.1 (higher density indicating lower comonomer incorporation to the ethylene polymer); and Pol test no 11646 shows that the ethylene copolymerization conducted in the presence of Complex B (SiMe2(2-M2-4-PhInd)2ZrCl2) alone provides high molecular weight (HMW) ethylene polymer with Mw of 245000, Mw/Mn of 9.5 and density of 942.7 (lower density indicating higher comonomer incorporation to the ethylene polymer).  The rest of the Pol tests are conducted in the presence of binary metallocene catalyst composition comprising both Complex A and Complex B for providing a bimodal ethylene copolymer composition with various molecular weights, Mw/Mn and densities.  Note, the ethylene copolymers prepared in the presence of binary metallocene catalyst composition have densities between 942.7 and 956.1, i.e. the respective comonomer incorporation activities when both catalysts are employed together do exist.
Since Applicant failed to identify any errors in the rejections under 35 USC 102, the rejections of the record are still deemed proper and thus maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Caixia Lu/Primary Examiner, Art Unit 1765